Citation Nr: 9923031	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1959, and from November 1959 to August 1976.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, denying 
the veteran's claim for service connection for lung cancer.

In August 1998, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development, continued its denial of the 
veteran's service connection claim.  The case has returned to 
the Board for appellate review.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that lung cancer is not related to the veteran's 
active duty service, or to his service-connected bronchial 
asthma with bronchitis and chronic obstructive pulmonary 
disease (COPD).


CONCLUSION OF LAW

Lung cancer was not incurred or aggravated during active 
military service, it may not be presumed to have been so 
incurred, and it was not caused or aggravated by bronchial 
asthma with bronchitis and COPD.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has two contentions.  The first is that his right 
lung cancer is secondary to his service-connected bronchial 
asthma with chronic bronchitis and chronic obstructive 
pulmonary disease, currently rated 100 percent disabling.  
The second theory of the case is that a spot shown on his 
right lung during service, which was thought to be related to 
either asthma or lung cancer, was the initial manifestation 
of the lung cancer which was diagnosed years later.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Factual background

The service medical records are negative for carcinoma of the 
lungs.  A July 1969 x-ray study noted prominent marking of 
the right lower lobe, and the question of chronic bronchitis, 
bronchiectasis was raised.  According to the May 1976 
retirement examination, there was questionable lingula 
infiltrate of the left lung.  Lung cancer was not diagnosed.

Records from Luther Hospital dated from late 1994 to early 
1995 show that the veteran was diagnosed with adenocarcinoma 
of the right lower lobe.  The malignancy was surgically 
removed in January 1995.  In January 1995, R.P. Linden, M.D., 
a pathologist, found the right lower lobe to contain 
adenocarcinoma with no evidence of tumor at the bronchial 
margin of the resection.

VA outpatient treatment records from 1995 to 1996 and 
disability records from the Social Security Administration 
(SSA) were negative for evidence of a nexus between the 
veteran's adenocarcinoma and service, or a nexus between the 
cancer and his service-connected bronchial asthma with 
bronchitis and COPD.

An October 1995 VA pulmonary examination revealed a diagnosis 
of status post right thoracotomy apparently for resection of 
a pulmonary neoplasm with symptoms of chronic obstructive 
pulmonary disease.

Following a July 1996 VA pulmonary examination the examiner 
found that there was no evidence of a cause and effect 
relationship between the veteran's adenocarcinoma of the lung 
and the medical diagnosis of pulmonary disease reported in 
the veteran's military records.  This diagnosis echoed the 
Luther Hospital record's findings.  Current x-rays studies 
showed postoperative changes and chronic fibroatelectasis in 
the right lower lung field.  The claims file was available to 
the examiner.

Roger K. Resar, M.D., the veteran's private physician of 
record who diagnosed the carcinoma of the lung, furnished an 
opinion in June 1997 as to whether old x-rays showing heavy 
markings in the right cardiophrenic angle could be 
responsible on a probable basis for the malignancy.  Dr. 
Resar opined that it was known that malignancies do arise out 
of scars, and the veteran had significant right lower lobe 
chronic changes.  Dr. Resar observed further that it was 
possible that the veteran's malignancy arose from these 
changes and that while proof would be very difficult to come 
by, it was certainly entirely possible.

According to a special December 1998 VA oncology report, the 
examiner concluded that after reviewing the claims file there 
was no relationship between the scarring of the lung 
identified by x-ray in service and the subsequent lung 
cancer.  The examiner pointed out that the concept of scar 
carcinoma was controversial.  While some pulmonologists and 
thoracic surgeons believed the theory, recent surgical 
reviews found no statistical basis for inflammatory scars as 
a premalignant condition.

The examiner speculated that even if one were to accept this 
concept, the veteran's medical record would not support it.  
Allergic asthma itself did not lead to chronic changes in the 
lung.  This case lacked evidence for serious chronic 
bronchitis.  The veteran's 1976 retirement chest film showed 
no evidence of any visible lung disease in the right lung, 
and although there was some questionable change in the left 
lung, it was not considered significant.  

Ultimately, the examiner noted that the pathologist's report 
failed to support any origin for this cancer other than the 
veteran's prior history of smoking.  The wedge biopsy 
included the whole tumor so that the remaining right lower 
lobe was removed to ensure adequate margins contained no 
tumor.  Several anthracotic nodes were noted as expected in a 
long-term smoker, but there was no evidence of local nodal 
metastases.  On microscopic focus, there was organizing 
pneumonia just under the pleura far from the tumor which 
appeared to be an incidental  finding.  Otherwise, the 
resected lobe revealed no evidence of scarring, chronic 
bronchitis, or infection, much less any potentially 
premalignant lesions, such as pleural plaques from asbestos 
exposure or honeycombing.  In other words, the stage I 
adenocarcinoma of the lung seemed to have arisen 
spontaneously from the area of the lung in which it was 
located.  Fortunately, this lesion was removed successfully 
at a very early stage.  The resection was therefore likely 
curative.

The examiner summarized that there was no evidence to support 
the notion that the lung cancer arose from his service 
connected disorder, or that his service connected condition 
aggravated the lung cancer.

Analysis

Service connection may be granted if the evidence shows that 
lung cancer was incurred in or aggravated by service, or if 
it was compensably disabling within a year discharge from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.   In addition, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
on both a direct and secondary basis.  With respect to a 
direct basis, the record demonstrates that, although the in-
service x-ray showed predominant marking of the right lung, 
it was not diagnosed as carcinoma.  Furthermore, the chest x-
ray study taken at retirement did not identify carcinoma of 
the right lung.  Thereafter, the first evidence of carcinoma 
was not until late 1994, almost 20 years after discharge.  In 
this regard, the Board finds the December 1998 VA oncology 
report compelling because VA examiner in a thorough and 
detailed analysis entered after reviewing the claims folder 
was unable to find a nexus between the carcinoma of the right 
lung, which was removed in 1995, with the right lung markings 
identified by x-ray in service.  Rather, the pathology was 
attributed to cigarette smoking.

The Board acknowledges Dr. Resar's June 1997 finding that it 
was "possible" that the right lung malignancy arose from 
the markings noted in service.  The doctor qualified his 
remarks, however, by indicating that it would be very 
difficult to prove.  This is significant because the doctor 
did not offer any details or supporting evidence that would 
prove his difficult premise, whereas the VA examiner 
addressed specific details in the record.  For example, the 
VA examiner cited that recent surgical reviews that found no 
statistical basis for inflammatory scars as a premalignant 
condition in cases like this one.  In comparison, Dr. Resar 
only noted that such a relationship was "possible."  Thus, 
in comparison with the VA examiner's December 1998 report, 
the Board finds Dr. Resar's opinion less probative.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding of service connection for right 
lung carcinoma on a direct basis.

With respect to service connection on a secondary basis, the 
veteran has offered no clinical evidence to support his 
contention that the carcinoma of the right lung developed as 
a result of his service-connected bronchial asthma with 
bronchitis and COPD.  The Board notes that Dr. Resar did not 
address this in his June 1997 letter.  Furthermore, according 
to the December 1998 VA oncology report, the examiner 
summarized that there was no evidence to support the notion 
that the lung cancer arose from his service connected 
disorder, or that his service connected condition aggravated 
the lung cancer.  Therefore, the Board likewise finds that 
the preponderance of the evidence is against a finding of 
service connection for right lung cancer on a secondary 
basis.

The appellant has also offered his own unsubstantiated 
contentions in support of his claim.  While the appellant is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim on a direct and secondary basis.  Therefore, service 
connection for carcinoma of the lung is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for lung cancer is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

